16

17

13

19

l\>
l\_)

l\_)
bJ

Case 2:18-cV-01334-JLR-I\/1AT Document 6-1 Filed llfOQ/lS Page 1 of 2

UNITED STATES DISTRICT COURT
WESTERN DlSTRlCT OF WASHINGTON

AT SEATTLE
TERRY JON lRBY,
Piaintif'f, Case No. ClS-l$$¢l-JLR
v. ORDER DENYING PLAINTIFF'S
APPLlCATION TO PROCEED IN
SKAGIT COUNTY, et al., FORMA PA UPER]S AND DIRECTlNG
PLAINTIFF TO PAY FlLlNG FEE
Dei`endants.

 

 

 

 

The Court_, having reviewed plaintiffs complaint, the Report and Recommendation ot` the
Honorable l\/lary Alice Theiler. United States Magistrate Judge, any objections thereto_ and the
remaining record, hereby finds and ORDERS:

(l) The Court adopts the Report and Recommendation;

(2) Plaintift`s application to proceed with this action in forma pauperis (Dl<t. 4) is
DENIED;

(3) Plaintiff is directed to pay the $400 filing fee Within thirty (30) days of the date on
which this Order is signed Failure to timely Submit the requisite filing fee Will result in immediate
termination of this action; and

///

ORDER DENYING PLAINTIFF`S APPLICATION
TO PROCEED IN FORMA PA UPERIS - l

 

l\)

L)J

Ul

16

17

18

19

 

 

CElS€ 2218-CV-01334-.JLR-MAT DOCument 6-1 Fii€d 11/09/18 Page 2 Of 2

l\/Iary Alice Theiler.

..\.L\
DATED this i l day of , 2018.

DQ¢QM`

l
l

(4) The Clerk is directed to send copies ofthis Order to plaintiff and to the Honorable

JAMEs L. no ART

United States istrict Judge

     

ORDER DENYING PLAINTIFF’S APPLICATION
TO PROCEED INFORMA PA UPERIS- 2

 

